Dear Senator Jones:
You have asked this office to provide our legal opinion regarding R.S.18:192(A), which states:
  A. (1)(a) In January, 1992, in each parish the registrar of voters shall annually canvass the names of the registrants in all precincts in the parish. However, commencing in 1994 and every fourth year thereafter, a parish containing a municipality with a population of four hundred seventy-five thousand or more, as based on the most recently published federal decennial census, shall not be required to conduct a canvass in January but shall instead conduct a canvass in May. Failure of the registrar to conduct an annual canvass as provided in this Paragraph shall constitute willful misconduct relating to his official duty for the purposes of R.S. 18:53. The Department of State may use the United States Postal Service or its licensee to verify the names and addresses of the registrants in all precincts in the state. A verification by the United States Postal Service or its licensee shall constitute a valid canvass of the registered voter.
R.S. 18:192 provides for an annual canvass of the voting rolls, to be conducted in each parish by the registrar of voters in January of each year. The language of the statute places a mandatory duty on the registrar of voters to conduct the canvass in January of each year. The registrar may not delay the canvass to a month other than January as the statute provides that "failure of the registrar to *Page 2 
conduct an annual canvass as provided in this paragraph shall constitute willful misconduct relating to his official duty".
The exception to the foregoing occurs in those parishes "containing a municipality with a population of four hundred seventy-five thousand or more". In those parishes [i.e., in Orleans Parish] commencing in 1994 and every fourth year thereafter, the registrar "shall not be required to conduct a canvass in January but shall instead conduct a canvass in May".
In other words, the registrars of all sixty-four parishes must canvass in January, except that the registrar of Orleans parish must canvass in May of every fourth year commencing in 1994. For the other three years, the registrar of Orleans must canvass in January. For instance, in 1994, the registrar of Orleans must have canvassed in May; in 1995, 1996 and 1997 he must have canvassed in January, and in 1998 (the fourth year) he must have canvassed in May, etc.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL